
	

115 SJ 23 IS: Disapproving the rule submitted by the Department of Labor relating to drug testing of unemployment compensation applicants.
U.S. Senate
2017-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIA
		115th CONGRESS
		1st Session
		S. J. RES. 23
		IN THE SENATE OF THE UNITED STATES
		
			February 16, 2017
			Mr. Cruz introduced the following joint resolution; which was read twice and referred to the Committee on Finance
		
		JOINT RESOLUTION
		Disapproving the rule submitted by the Department of Labor relating to drug testing of unemployment
			 compensation applicants.
	
	
 That Congress disapproves the rule submitted by the Department of Labor relating to Federal-State Unemployment Compensation Program; Middle Class Tax Relief and Job Creation Act of 2012 Provision on Establishing Appropriate Occupations for Drug Testing of Unemployment Compensation Applicants (published at 81 Fed. Reg. 50298 (August 1, 2016)), and such rule shall have no force or effect.
		
